19-23185-rdd       Doc 203        Filed 11/21/19      Entered 11/21/19 15:17:45               Main Document
                                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
                     STIPULATION AND ORDER RESOLVING
                     MOTION OF INFORM DIAGNOSTICS, INC.
           FOR AN ORDER MODIFYING THE AUTOMATIC STAY TO PERMIT
         TERMINATION OF CERTAIN CONTRACTS OR, IN THE ALTERNATIVE,
          TO PROVIDE ADEQUATE PROTECTION AND COMPEL THE DEBTOR
                  TO ASSUME OR REJECT CERTAIN CONTRACTS

         This Stipulation and Order Resolving Motion of Inform Diagnostics Life Sciences for an

Order Modifying the Automatic Stay to Permit Termination of Certain Contracts or, in the

alternative, to Provide Adequate Protection and Compel the Debtor to Assume or Reject Certain

Contracts (this “Stipulation”) is entered into by and between Retrieval-Masters Creditors

Bureau, Inc. (the “Debtor”) and Inform Diagnostics, Inc. (“Inform Diagnostics” and, together

with the Debtor, the “Parties”), by their undersigned counsel, with reference to the following

facts:

                                               RECITALS

         A.      Inform Diagnostics contracted with the Debtor to facilitate the collection of

certain of its account receivables pursuant to the following agreements: (1) the Collection

Agency Agreement, dated April 1, 2015; (2) the HIPAA Business Associate Agreement, dated




1
         The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
         Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
         06831. The Debtor also has done business as American Medical Collection Agency.
19-23185-rdd     Doc 203        Filed 11/21/19      Entered 11/21/19 15:17:45              Main Document
                                                   Pg 2 of 5


April 1, 2015; (3) the Collection Agency Agreement, dated April 1, 2016; and (4) the

Amendment No. 1 to Collection Agency Agreement (collectively, the “Contracts”).2

       B.      Pursuant to the Contracts, the Debtor collected certain funds on behalf of Inform

Diagnostics, and was entitled to retain a fixed percentage of those funds. In connection with

such collection, the Debtor holds protected health information (“PHI”) with respect to certain of

Inform Diagnostics’ patients.

       C.      Since June 17, 2019 (the “Petition Date”), the Debtor is no longer operating its

business as a going concern or performing under the Contracts. However, residual obligations

associated with the Contracts may exist.

       D.      On September 24, 2019, Inform Diagnostics filed its Motion of Inform

Diagnostics Life Sciences for an Order Modifying the Automatic Stay to Permit Termination of

Certain Contracts or, in the alternative, to Provide Adequate Protection and Compel the Debtor

to Assume or Reject Certain Contracts [Docket No. 147] (the “Motion”) seeking to terminate the

Contracts and compel the return of all PHI. Since filing the Motion, the Debtor and Inform

Diagnostics have engaged in discussions concerning the status of the Contracts in the context of

this bankruptcy case.

       E.      The Parties wish to wind-up their relationship on an amicable basis and confirm

the Debtor’s rejection of the Contracts.




2
       The Contracts identify Inform Diagnostics by its prior name, Miraca Life Sciences. On January 8, 2018,
       Miraca Life Sciences announced its change of name to Inform Diagnostics, Inc.




                                                     -2-
19-23185-rdd     Doc 203      Filed 11/21/19    Entered 11/21/19 15:17:45          Main Document
                                               Pg 3 of 5


                                       AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing, the Parties hereby stipulate and

agree as follows:

       1.      Upon approval of this Stipulation, the Contracts shall be deemed rejected by the

Debtor as of the Petition Date, with the Parties’ obligations under the Contracts terminated

except as provided herein.

       2.      The Debtor agrees and confirms that all PHI the Debtor holds is contained on

systems that are disconnected from any power source (except when specifically “powered up” to

retrieve information solely for purposes related to ongoing litigation and/or regulatory

investigations) and is in any event inaccessible by any remote means. The Debtor further agrees

and confirms that, except as expressly permitted herein, PHI will not be used for any purpose or

otherwise shared with any party unless authorized by Inform Diagnostics or directed by this

Court or another court of competent jurisdiction. In the event the Debtor is required to share

PHI, the Debtor shall provide Inform Diagnostics with prompt written notice of any such request

or requirement so that Inform Diagnostics may seek a protective order or other appropriate

remedy; provided, however, that Inform Diagnostics shall be deemed to have received notice of

any production of PHI that may be made to governmental entities arising from or in connection

with that certain Joint Motion to Adjourn Docket Numbers 3 and 52 Without Date and Without

Prejudice and Notice of Agreement Between Debtor and Multi-State Group [Doc. No. 153].

       3.      The Debtor agrees and confirms that it will not conduct collection efforts on

behalf of Inform Diagnostics, and that Inform Diagnostics is free to pursue collection efforts

itself, or contract with a third-party for collection, of such accounts previously assigned to the

Debtor for collection under the Contracts.




                                                -3-
19-23185-rdd     Doc 203      Filed 11/21/19    Entered 11/21/19 15:17:45         Main Document
                                               Pg 4 of 5


       4.      To the extent that, notwithstanding the foregoing, payments continue to be

received by the Debtor in respect of accounts previously assigned to the Debtor for collection

under the Contracts, the Debtor shall be under no obligation to process such payments, and shall

forward such payments as-is to Inform Diagnostics by United States mail at an address

designated by Inform Diagnostics.

       5.      Inform Diagnostics reserves the right to file one or more claims against the

Debtor arising out of or relating to the Contracts, and the Debtor reserves the right to assert any

objections or counter-claims thereto.

       6.      The Parties have cooperated in the drafting and preparation of this Stipulation.

Therefore, neither shall be considered the sole or primary drafter for the purposes of the

interpretation of any ambiguities in this Stipulation.

       7.      This Stipulation shall not be effective unless and until “so ordered” by the Court.

       8.      The Court shall retain jurisdiction with respect to the interpretation,

implementation, and enforcement of this Stipulation.

                                     [Signature Page Follows]




                                                -4-
19-23185-rdd   Doc 203     Filed 11/21/19    Entered 11/21/19 15:17:45       Main Document
                                            Pg 5 of 5


Dated: November 13, 2019
New York, New York

CHAPMAN AND CUTLER LLP                          MINTZ LEVIN COHN FERRIS
                                                GLOVSKY AND POPEO, P.C.

/s/ Steven Wilamowsky__________                 /s/ Kaitlin R. Walsh____________
Steven Wilamowsky, Esq.                         Kaitlin R. Walsh, Esq.
1270 Avenue of the Americas                     666 Third Avenue
New York, NY 10022                              New York, NY 10017
Telephone: 212.655.6000                         Telephone: 212.935.3000
Email: wilamowsky@chapman.com                   Email: krwalsh@mintz.com

and                                             and

Aaron M. Krieger                                Adrienne K. Walker, Esq.
111 West Monroe Street                          One Financial Center
Chicago, IL 60603-4080                          Boston, MA 02111
Telephone: 312.845.3000                         Telphone: 617.542.6000
Email: akrieger@chapman.com                     Email: akwalker@mintz.com

Attorneys for Debtor and Debtor in Possession   Attorneys for Inform Diagnostics, Inc.



SO ORDERED:

Dated: November 21, 2019
       White Plains, NY


/s/Robert D. Drain _____________________
The Honorable Robert D. Drain
United States Bankruptcy Judge




                                             -5-
92658139v.5
